Citation Nr: 1206469	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to March 16, 2009.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from March 16, 2009.

3.  Entitlement to an effective date earlier than March 16, 2009, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to November 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from December 2007 and May 2009 rating decisions.

In the December 2007 rating decision, the RO granted service connection for PTSD and assigned an initial, 30 percent rating, effective October 12, 2007.  In January 2008, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  A statement of the case (SOC) was issued April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In the May 2009 rating decision, the RO granted a higher, 70 percent rating for PTSD, as well as awarded a TDIU,  effective March 16, 2009.  In November 2009, the Veteran filed a NOD with the assigned effective date for the TDIU.  A SOC was issued April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized that matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although, as noted above, the RO awarded higher rating for PTSD from March 16, 2009, inasmuch as higher ratings for PTSD are available before and after this date, the Board has characterized that portion of the appeal involved the Veteran's PTSD as encompassing both matters set forth on the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2012, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C)  (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the October 12, 2007, effective date of award of service connection and prior to March 16, 2009, the Veteran's psychiatric symptoms primarily included sleep impairment (to include nightmares), depressed mood, anxiety, exaggerated startle response, social isolation, and difficulty forming and maintaining relationships; collectively, these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal). 

3.  Since March 16, 2009, the Veteran's PTSD has  been manifested, primarily, by sleep impairment (to include nightmares), hypervigilance, depression, mild memory loss, irritation, social isolation, a diminished interest or participation in significant activities, and difficulty establishing and maintaining work and social relationships; these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas.

4.  On January 10, 2008, the RO received the Veteran's initial claim for a TDIU. 

5.  In a May 2009 rating decision, the RO increased the assigned rating for PTSD to 70 percen, effective March 16, 2009); as a result, the Veteran's combined evaluation for all service-connected disabilities was increased to 80 percent and a TDIU was awarded, effective March 16, 2009.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD, prior to March 16, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating in excess of 70 percent for PTSD, from March 16, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

3.  The claim for an effective date earlier than March 16, 2009, for the award of a TDIU is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3. 157, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As regards the claim for an earlier effective date for the award of a TDIU, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

As for the claims for higher ratings for PTSD, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

in an October 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for PTSD.  The October 2007 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection was granted ), as well as the type of evidence that impacts those determinations.

After the award of service connection for PTSD, and the Veteran's disagreement with the initial rating assigned, the April 2010 SOC set forth the criteria for rating mental disorders (the timing and form of which suffices, in part, for Dingess/Hartman).  

The Board acknowledges the record does not include any letter explaining what is needed to support a higher rating for the Veteran's PTSD.  Nonetheless, in addition to the pre- and post-rating notice identified above, the claims file reflects that the Veteran had actual knowledge of the information and evidence necessary to substantiate his claims for higher ratings.  In this regard, in his January 2008 NOD, the Veteran made clear that he understood that higher ratings were available based on increased symptomatology.  Accordingly, on these facts, the omission of a notice letter specific to the matters of higher ratings is not shown to prejudice the Veteran and is, thus, harmless.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and the reports of an October 2007 private psychological examination, a November 2007 VA psychiatric examination, and a March 2009 VA psychiatric examination.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with any claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to higher initial ratings since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126.

Here, as the RO has already assigned staged ratings for the Veteran's PTSD, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

In this case, the ratings for the Veteran's PTSD have been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is warranted where there is occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to PTSD, the medical evidence below also reflects a diagnosis of major depressive disorder.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service- connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The record reflects some evidence that the Veteran's depression is related to his PTSD, and there is no indication that the symptoms attributable to each disorder are distinguishable..  Hence, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.

A.  Period prior to March 16, 2009

On private psychological examination in October 2007, the Veteran reported experiencing numerous PTSD symptoms, including intrusive thoughts, traumatic nightmares, distress at exposure to triggers that reminded him of past trauma, avoidance of conversations about his service, estrangement and detachment from others, hypervigilance, and exaggerated startle response.  The Veteran described severe sleep problems and nightmares.  He woke up several times a night to check the locks on his doors and windows.  He reported that he saw people walking around the house and shadows in the hallway.  He avoided reading or watching stories about the Vietnam War and avoided talking about his time in the military.

The Veteran stated that he felt uncomfortable in crowds and could not stand to have anyone behind him.  He was easily startled by sudden loud noises.  The Veteran felt distant from people and had to sit with his back to the wall at restaurants.  He had a hard time trusting anyone and his wife complained that she could not get close to him.  His first marriage ended in divorce.  

On mental status examination, the Veteran was cooperative and dressed appropriately.  His mood was anxious with a dysthymic affect.  Judgment and insight were limited.  Speech was unremarkable.  There was no evidence of current homicidal or suicidal ideation.  The psychologist opined that the Veteran's symptoms interfered significantly in his personal, social, and professional life.  His hypervigilance and hyperarousal also interfered with his ability to be consistently productive and reliable when working.  Due to sleep impairment, the Veteran had difficulty maintaining the levels of memory and concentration necessary to learn new skills.  He was severely compromised in his ability to initiate or sustain work relationships due to hypervigilance.  He was also severely compromised in his ability to initiate or sustain social relationships due to isolative behaviors and feelings of estrangement.  Due to the severity and chronicity of his symptoms, his prognosis for recovery was poor.  Therefore, he was considered to be permanently and totally disabled and unemployable.  The Veteran was diagnosed with PTSD, chronic, severe and assigned a GAF score of 38.

On VA PTSD examination in November 2007, it was noted that the Veteran was not taking any psychiatric medication.  He indicated that five children were born during his first marriage, although he did not know which ones were his, and that his first marriage ended in divorce due to infidelity.  He indicated that he and his second wife had four children, that their marriage was going well, and that they would soon be celebrating their 45th wedding anniversary.  He reportedly had good relationships with his wife and all of his children.  Socially, the Veteran indicated that he saw friends on occasion.  As regards activities and leisure pursuits, he spent most of his time watching television and doing yard work.  He denied any suicide attempts or any history of violence or assaultiveness.

On mental status examination, he was appropriately and casually dressed.  Speech was coherent and spontaneous.  The Veteran was a little guarded and affect was constricted.  His mood was dysphoric with underlying tension and an anxious mood.  The Veteran was oriented to person, time, and place.  Thought process and content was unremarkable.  He denied any delusions and judgment and insight were good.  Sleep was impaired.  The Veteran complained of visual and persistent hallucinations, but had no inappropriate behavior or obsessive or ritualistic behavior.  He complained of infrequent panic attacks and indicated that the last one he had was last summer.  He denied any homicidal or suicidal thoughts.  Impulse control was fair.  There was no history of violence and he was able to control his anger.  The Veteran's PTSD had no effect on household chores, toileting, grooming, shopping, self-feeding, bathing, dressing, sports and exercise, traveling, or other recreational activities, but had a slight effect on driving.  Remote, recent, and immediate memory was normal.  As regards employment, it was noted that he retired in October 2001 after eighteen months of employment as a prison guard and twenty years of employment as a police officer, due to medical problems (heart conditions and vision problems) and mental stress.  The Veteran was diagnosed with PTSD, chronic, and major depressive disorder, recurrent.  The examiner opined that the Veteran's major depressive disorder was secondary to PTSD and medical conditions, and that his PTSD symptoms were moderate.  He was assigned a GAF score of 55.

The examiner indicated that the Veteran had many medical conditions which could be related to the stress associated with chronic PTSD.  He attended church and one veteran's organization once a year, but was otherwise isolative.  He had few leisure activities most of which were solitary.  The examiner opined that the Veteran's depression and medical conditions were likely related to PTSD or at least exacerbated by his PTSD.  The Veteran'a progress was noted to be fair, since he was treating with a psychologist.  The examiner noted that the Veteran's PTSD caused him to be somewhat reclusive.  He had limited social contacts and spent most of his time at home watching television.  It was also noted that the Veteran retired in October 2001 due to work stress and medical conditions which were both likely related to the cumulative effects of PTSD.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an initial rating in excess of 30 percent for the Veteran's PTSD is not warranted at any time from the October 12, 2007, effective date of the award of service connection through March 15, 2009.

The Board finds that the above-cited evidence, as a whole, demonstrates that during the pertinent period, the Veteran's service-connected PTSD was no more than 30 percent disabling.  Collectively, the medical evidence reflects that during this time frame, the Veteran's psychiatric symptoms included primarily, chronic sleep disturbance, nightmares, depressed mood, exaggerated startle response, and social isolation.  Overall, the Board finds that these symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), the level of impairment contemplated in initial, 30 percent rating assigned. 

At no point during the period in question did the Veteran's psychiatric symptoms meet the criteria for a rating in excess of 30 percent.  In this regard, the evidence of record did not objectively show that the Veteran had circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory to the point where he could only retain highly learned material and would forget to complete tasks; impaired judgment; or impaired abstract thinking.  Rather, the Veteran's speech, thinking, memory and judgment were described as normal.

Also, on private psychiatric evaluation in October 2007 and on VA examination in November 2007, the Veteran complained of visual hallucinations, but there was no evidence that he was reacting to internal stimuli.  In October 2007 and November 2007, the Veteran's mood was anxious, speech was unremarkable, and there was no evidence of suicidal or homicidal ideations.  While the Veteran stated that he had a hard time trusting anyone and his wife complained that she could not get close to him in October 2007, on VA examination in November 2007 he stated that he had good relationships with his wife and children.

The Board also points out that none of the GAFs assigned during this period-38 in October 2007, and 55 one month later, in November 2007-alone, provides a basis for higher rating.  

According to the DSM-IV, GAF scores ranging between 51 and 60 are indicative of moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The November 2007 VA examination report reflects a GAF score of 55.  This score seems consistent with the 30 percent rating assigned, and thus, provides no basis for higher rating. 

The Board notes that the October 2007 private psychiatric evaluation reflects a much lower GAF score of 38, which clearly suggests greater impairment than that contemplated in the 30 percent rating.  According to the DSM-IV, GAF scores from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Conceivably, this score suggests even greater impairment than that contemplated in the initial 30 percent rating assigned.  

However, the assigned GAF of 30-like the examiner's assessment that the Veteran was then employable-is not persuasive.   Neither the psychologist's own report, nor any other medical evidence pertinent to this period reflects that the Veteran then exhibited the symptoms identified in the DSM-IV as indicative of such a score.  In this regard, there was no evidence of impairment in reality testing or communication, or demonstrated major impairment several areas, such as family relations, judgment, thinking ans/or mood.  Indeed, the Veteran reported maintaining relationships with his wife and children and working as a police officer for 20 years and as a prison guard for 18 months before retiring.  The Board reiterates that the actual, psychiatric symptoms shown-not merely an examiner's assessment of the severity of the disability, nor any assigned GAF(s)-provide the primary basis for the assigned rating.  38 C.F.R. § 4.126.   

For the above-stated reasons, the Board finds that, for the period from October 12, 2007 through March 15, 2009, the Veteran's psychiatric disability picture more nearly approximated the criteria for the 30 percent rather than the 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it logically follows that the criteria for the higher ratings of 70 percent and 100 percent likewise are not met.

B.  Period from March 16, 2009

On VA PTSD examination in March 2009, the Veteran was found to have depression, lack of energy and interest, self-criticism, frequent crying spells, and intermittent suicidal ideation without plan or intent.  His symptoms were described as constant and severe.  While he had some casual contacts at church, the Veteran stated that he spent more time by himself and had less contact with his children.  He was increasingly withdrawn, but denied any suicide attempts or history of violence/assaultiveness.

On mental status examination, the Veteran was appropriately and casually dressed.  Speech was impoverished and hesitant.  Attitude was cooperative with a constricted affect.  His mood was anxious and depressed.  He was oriented to person, time, and place.  As regards thought process, there was a paucity of ideas.  As regards thought content, he was preoccupied with one or two topics.  The Veteran denied any delusions.  Judgment and insight were good.  He reported sleep problems and auditory and visual hallucinations.  There was no inappropriate behavior or panic attacks.  There was some evidence of suicidal ideation without plan or intent.  There were no episodes of violence and impulse control was good.  He was able to maintain minimum personal hygiene.  The Veteran's PTSD had no effect on toileting, grooming, self-feeding, bathing, dressing/undressing; a moderate effect on household chores, traveling, driving, and recreational activities; and a severe effect on engaging in sports activities.  As regards employment, the examiner indicated that the Veteran retired as a police officer in 2001 due to eligibility due to age or duration of work and due to his psychiatric disability.  

The diagnoses were PTSD, chronic and major depressive disorder, recurrent and the examiner  assigned a GAF score of 43.  It was noted that, since his last examination, the Veteran had become withdrawn from his family and had little social contact.  The examiner opined that he had depression secondary and related to PTSD.  The examiner explained that they were mutually aggravating conditions and that it was difficult to speculate as to the independent contributions of each disorder.  The examiner further opined that there was no total occupational and social impairment due to PTSD signs and symptoms.  However, the Veteran's PTSD signs and symptoms resulted in problems in the areas of thinking, family relations, employment, and mood.

In a May 2009 letter, a private psychologist indicated that when the Veteran was last seen in July 2008, his PTSD symptoms included disturbed sleep and nightmares, isolating behaviors, problems with memory and concentration, and hyperirritability.  The Veteran was diagnosed with chronic and severe PTSD and was found to be totally and permanently disabled and unemployable.

VA treatment records include a July 2009 initial primary care treatment note reflecting that the Veteran's wife stated that he had nightmares and some depressed feelings, but generally had a positive mood.  On psychiatric examination, the Veteran had a mild depressed mood and quiet affect.

An August 2009 mental health consultation report indicates that the Veteran endorsed intrusive thoughts, frequent nightmares, poor sleep, psychological and physiological reaction upon cue, avoidance, emotional numbness, irritability, and hypervigilance.  On mental status examination, the Veteran was well-groomed and neatly dressed.  He had a cooperative attitude, depressed mood, and constricted affect.  Speech was understandable with a good eye contact.  Thought processes were intact.  Insight was fair and judgment was intact.  The Veteran was oriented to person, time, and purpose and was at a low risk for harming himself or others.  He was diagnosed with PTSD and assigned a GAF score of 45.

On PTSD evaluation in October 2009, the Veteran complained of problems with sleep, concentration and memory, irritability, and hyperarousal.  His biggest concerns were with sleep and memory.  At night, he saw shadows and heard noises that kept him awake.  He stated that since retiring in 2001, he had more time to think and that his PTSD symptoms had become more bothersome.  He stated that he did not know whether his PTSD groups were good for him and that he felt worse after talking about his combat experiences and hearing about the experiences of other veterans.  He denied thoughts of harming himself, enjoyed life, and liked helping others.  He cut the lawn at his church where he also assisted with fundraising.

On mental status examination, the Veteran's eyes were described as bloodshot.  His behavior was calm and he was generally pleasant with good eye contact.  Speech was normal, but his mood was worse and his affect was a little guarded.  His thought process was generally direct and he denied any suicidal or homicidal ideations.  Insight and judgment were fair.  Although reluctant, he was prescribed medications.  The examiner diagnosed with PTSD, and assigned a GAF score of 55.

A January 2010 mental health note indicates that the Veteran stated that he felt better overall after he began taking medication that also improved his sleep.  He indicated that he enjoyed his PTSD group but was skeptical that it would improve his PTSD.  It was noted that he spent his days working around his house and in his yard.  He looked forward to spending time with his eight year old grandson.  On mental status examination, the Veteran was well-groomed and was calm, pleasant, and engaged.  Speech was normal with a good mood and euthymic affect.  His thought process was tangential and he denied suicidal ideations.  Insight and judgment were good.  The attending physician opined that the Veteran's PTSD symptoms were reasonably well-controlled with current treatment and that he appeared to be benefitting from group therapy.  The examiner diagnosed PTSD and assigned a GAF score of 58.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 70 percent for the Veteran's PTSD is not warranted at any time since March 16, 2009.

The above-cited evidence demonstrates that, since March 16, 2009, the Veteran's service-connected PTSD has been no more than 70 percent disabling.  Collectively, the evidence reflects that the Veteran's PTSD has been manifested by sleep impairment (to include nightmares), hypervigilance, depression, mild memory loss,  social isolation, a diminished interest or participation in significant activities, and difficulty establishing and maintaining work and social relationships.  In other words, the evidence demonstrates symptoms indicative of occupational and social impairment with deficiencies in most areas.  This is a level of occupational and social impairment no greater than what is contemplated in the currently assigned in a 70 percent disability rating.

In this regard, the medical evidence does not reflect that the Veteran has had gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name; or other symptoms that are characteristic of a 100 percent rating.  Rather, the Veteran was described as fully oriented, showing appropriate behavior, generally having no indications of psychotic hallucinations or delusions, an ability to maintain hygiene, and the ability to perform activities of daily living and full time employment.

The Board also points out that none of the assigned GAFs-43 in March 2009, 45 in March 2009, and 58 in October 2009-alone, provides a basis for higher rating.  

Under the DSM-IV, GAF scores from 41 to 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores from 51 to 60 indicate that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

The GAF score of 58 clearly reflects even less impairment than that contemplated in the current 70 percent rating; hence, this score clearly provides no basis for a higher rating.  While the GAF scores of 43 and 45 clearly suggest a level of more significant impairment, such scores are consistent with the 70 percent rating assigned, and,  thus, provided no basis for assignment of the maximum, 100 percent rating..   

When considering the complete picture of the Veteran's symptomatology, to include as reflected in all relevant medical records, the Board finds that, since March 16, 2009,  the Veteran psychiatric symptoms have more nearly approximated the criteria for no more than the 70 percent rating assigned.  38 C.F.R. § 4.7.   Thus, as the criteria for the next higher, 100 percent, rating are not met, it logically follows that the criteria for the maximum, 100 percent rating are likewise not met.


C. Both Periods

The Board notes that, in determining that the criteria for an initial rating in excess of 30 percent for the Veteran's service-connected PTSD, prior to March 16, 2009, are not met, and that the criteria for a rating in excess of 70 percent, from March 16, 2009, are not met, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

For all the foregoing reasons, the Board concludes that there is no basis for further staged rating of the Veteran's PTSD, pursuant to Fenderson (cited above), and that  each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at each stage, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Earlier Effective Date Claim

Generally, the effective date for an evaluation and award of compensation based on an original claim or a claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) ; 38 C.F.R. § 3.400(o)(2).


A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) ; 38 C.F.R. §3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. §3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b). 

The basic facts in this case are not in dispute.  The Veteran filed an initial claim for a TDIU on January 10, 2008. In a May 2009 rating decision, the RO assigned a higher, 70 percent rating for PTSD, effective March 16, 2009.  As noted above, prior to that date, PTSD was rated as 30 percent disabling, and the Veteran's other service-connected disabilities were rated, as follows: hypertension (rated as 10 percent disabling, effective December 1, 1977); diplopia associated with post-operative residuals of a thyroidectomy (rated as 10 percent disabling, effective September 20, 2005); status post coronary artery bypass grafting and coronary artery disease associated with hypertension (rated as 10 percent disabling, effective September 20, 2005); post-operative residuals of thyroidectomy (rated as 10 percent disabling, effective December 23, 2005); as well as history of lumbosacral strain, residuals of a left fibula fracture, and post-operative heriorrhaphy and hydrocelectomy (rated as 0 percent disabling, effective December 1, 1977).  

As result of the RO's increase in the rating for PTSD effective March 16, 2009, the Veteran's combined evaluation was increased to 80 percent and TDIU was awarded, effective March 16, 2009.  The effective date of the award of a TDIU was thus based on the date the Veteran met the schedular requirements for a TDIU (see 38 C.F.R. § 4.16(b))-or, consistent with 38 C.F.R. § 3,400-the date entitlement to aTDIU arose.

The Veteran essentially contends that he is entitled to an effective date of October 12, 2007 for TDIU, based on the date of an October 2007 private psychological evaluation and opinion that he was "permanently and totally disabled and unemployable."  The Board finds, however, that the October 2007 report provides no basis for an earlier effective date for the award of a TDIU.

In October 2007, there was no pending claim for a TDIU pursuant to which an earlier effective date could have been granted.  The record does reflect the Veteran's assertion, as early as October 2007, that he could not work; however, such assertions, without more, do not convey intent to apply for a TDIU due to service-connected disabilities.  Further, because the Veteran had not previously filed a claim for a TDIU, the October 2007 record cannot be accepted as an informal claim for a TDIU, pursuant to 38 C.F.R. § 3.157.  As indicated, the Veteran did not file a claim for TDIU until January 10, 2008. 

Specifically addressing the provisions of 38 C.F.R. § 3.400(o)(2), the Board also finds that the October 2007 report does not constitute evidence from which it is factually ascertainable that the Veteran became unemployable due to his service-connected disabilities within the one-year prior to filing of the January 2008 claim. For reasons discussed above, the Board finds that such opinion does not provide persuasive evidence that the Veteran was, in fact, then rendered unemployable due to his service-connected disabilities; simply stated, that opinion was not objectively supported.  Significantly, notwithstanding the conclusion reflected in the October 2007 report, as discussed above, the Veteran did not then have sufficient service-connected disability to meet the requirements for a schedular TDIU until action taken by the RO in the May 2009 rating decision. 

Thus, notwithstanding the Veteran's assertion, the Board finds that there simply is no legal basis for awarding a TDIU prior to the date in question.  Rather, the governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than that assigned.  See 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(b)(2)(i).  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.

As, on these facts, no effective date for the award of a TDIU earlier than March 16, 2009, is assignable, the claim for an earlier effective date for the award of a TDIU must be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial rating in excess of 30 percent for PTSD prior to March 16, 2009, is denied.

A rating in excess of 70 percent for PTSD, from March 16, 2009, is denied.

An effective date earlier than March 16, 2009, for the award of a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


